Citation Nr: 0818430	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to 
December 1945, March 1947 to May 1948, and April 1951 to 
March 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from October 2002 and March 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

In November 2006, the Board granted a motion to advance the 
appellant's case on the Board's docket.  In a decision dated 
in December 2006, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The parties thereafter filed a Joint Motion for 
Remand in which they requested that the Court vacate and 
remand the Board's December 2006 decision.  In an Order dated 
in January 2008, the Court stated that the motion was granted 
and that the matter was remanded for compliance with the 
instructions in the joint motion, which it said was 
incorporated by reference, and in so doing effectively 
vacated the December 2006 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The issue before the Board is entitlement to service 
connection for the cause of he veteran's death.  The amended 
certificate of death shows the veteran died in July 2002 and 
states that the immediate cause of death was cardio-
respiratory failure.  The underlying causes of death that 
were listed were myocardial infarction (probable), 
atherosclerotic heart disease and hypercholesterolemia.  
Other contributing causes listed were anemia, congestive 
heart failure, degenerative joint disease, and hip fracture.  

At the time of the veteran's death, service connection was in 
effect for the following:  bilateral hearing loss, rated as 
60 percent disabling, varicose veins, rated as 30 percent 
disabling, and residuals of fracture of the right third 
metatarsal, rated as noncompensably disabling.  

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2007).  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).  

The appellant contends that the veteran's service-connected 
disabilities were contributory factors in the veteran's 
death.  She in effect argues that his service-connected right 
foot disability and his bilateral varicose veins resulted in 
gait abnormalities that led to him missing the step, which 
caused his fall and hip fracture in June 2002.  She asserts 
that prior to the accident, he had a history of falling and 
tripping, including on stairs, related to his "leg condition 
and his loss of hearing."  

The claims file currently includes the report of a History 
and Physical conducted on the date of his admission to Victor 
Valley Community Hospital in June 2004 because of his 
fractured right hip.  The report refers to the veteran having 
been seen in the emergency room and refers to a plan for an 
orthopedic consultation.  There are also statements in the 
claims file indicating that the veteran underwent surgery on 
the right hip during that hospitalization.  As right hip 
fracture is listed on the amended death certificate as a 
condition contributing to the veteran's death, and because 
any consultation report, operation report, and/or hospital 
summary could be pertinent to the claim, action should be 
taken to obtain those records.  Further, there is reference 
in the claims file to the veteran having been taken first to 
St. Mary Medical Center in June 2002 where he was diagnosed 
with a fractured right hip before he was transferred to 
Victor Valley Community Hospital the next day.  There is also 
reference in the claims file to Desert Knolls Convalescent 
Center, a rehabilitation facility where it is indicated the 
veteran was sent after the hip surgery and where he stayed 
until late June 2002.  In addition, the Board notes that 
although the record includes pages numbered 2 and 3 of the 
report of History and Physical examination pertaining to his 
final hospital admission at Victor Valley Community Hospital, 
which was in July 2002, it does not include the first page of 
that report.  Further, the claims file does not include the 
final hospital summary.  Action should be taken to attempt to 
obtain all these documents and associate them with the claims 
file.  

The appellant has submitted statements from the veteran's 
internist, Radha Menon, M.D., of Apple Valley, California, 
whom she has said treated the veteran for many years.  It was 
Dr. Menon who completed the History and Physical report on 
his admission to Victor Valley Community Hospital in 
June 2002 in which it was stated that that according to the 
veteran, he was trying to work on his shed, took steps into 
the shed and missed a step and then took a fall to the ground 
resulting in a displaced fracture of the right femoral neck.  
The appellant submitted a May 2003 statement in which Dr. 
Menon said it was his opinion that the veteran "took a fall 
on 6/4/02 which led to a fracture R [right] hip due to 
irregularities in his leg and abnormal gait.  His post 
operative recovery also caused heart failure and his death."  
In a statement dated in December 2003 the physician said the 
veteran took the June 2002 fall "due to irregularities in 
his leg caused by a service-related incident in the past."  
The physician also said "[t]he surgery and post-operative 
recovery caused a great deal of stress, which led to his 
untimely death."  

The claims file does not include treatment records from Dr. 
Menon.  In view of the statements made by that physician in 
2003 and the appellant's statement that Dr. Menon treated the 
veteran for many years, treatment records from Dr. Menon may 
document the irregular gait and leg abnormalities to which 
the physician referred, and action should be taken to attempt 
to obtain them.  As to other outstanding medical records that 
may be relevant to the appellant's claim, the Board notes 
that in a narrative history for a February 1988 VA 
examination the veteran reported that his varicose veins had 
gotten so bad that he had to wear special stockings, and that 
due to a foot operation about four years earlier he had to 
wear separators between his toes to relieve the muscle 
pressure, and he said his foot gave out every so often at the 
instep and it was quite a painful situation.  He said he did 
not know how much longer he would be able to keep going with 
this foot problem.  The February 1988 VA examination was 
ordered only for evaluation of the veteran's varicose veins 
and hearing loss, and included no report concerning the 
veteran's feet.  

The claims file includes no VA medical records dated later 
than 1988, and the Board notes that in 1988 the veteran 
reported that he moved from Rialto, California, to Apple 
Valley, California, where the appellant lived when she filed 
her claim.  Information should be requested from the 
appellant as to whether and where the veteran received VA 
treatment at any time from 1988 to this death in July 2002.  
Action should be taken to obtain any outstanding VA medical 
records and associate them with the claims file.  

Earlier VA medical records do show that in January 1983 the 
veteran was referred for a podiatry consultation for 
evaluation of intermittent but increasingly severe right foot 
pains ever since his march fracture sustained in service.  At 
the VA podiatry consultation in June 1983 the veteran 
complained of plantar right foot pain of some duration, and 
the assessment after examination included transfer lesion 
second right midtarsal joint due to old fracture of the third 
metatarsal joint.  The veteran underwent peg and hole surgery 
on his right foot in May 1983, and when the veteran was seen 
in the podiatry clinic in April 1984, the veteran stated his 
right second toe was crooked and he had to wear a mold to 
keep it straight.  After examination, the assessment was that 
the peg and hole had fused in an adducted position, and the 
veteran was advised to continue to try to use the mold to 
straighten his toe.  

In addition to the argument that the veteran's fall that 
resulted in the right hip fracture was due to service-
connected disabilities, the appellant argues that the 
veteran's service-connected varicose veins somehow 
contributed to stress of the veteran's cardiovascular system 
related to the surgery for the hip fracture and his death.  
She notes that the certificate of death lists congestive 
heart failure as a contributory cause of death, and the 
autopsy report includes the diagnosis of cardiac hypertrophy.  
The appellant argues that the veteran's varicose veins and 
resulting chronic venous insufficiency in some way caused his 
cardiac hypertrophy or congestive heart failure.  She should 
be requested to identify or submit competent medical evidence 
in her possession that supports her contentions.  See 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions and may also mean 
statements conveying sound medical principles found in 
medical treatises or authoritative writings such as medical 
and scientific articles and research reports or analyses).  

Finally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the veteran's death, 
the Court has held section 5103(a) notice must be tailored to 
the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.  In this case, during the veteran's lifetime, 
service connection was in effect for bilateral hearing loss, 
evaluated as 60 percent disabling, bilateral varicose veins, 
evaluated as 30 percent disabling, and residuals of fracture 
of the right third metatarsal, evaluated as noncompensably 
disabling.  To date, VA has not provided the appellant with 
notice consistent with the Court's holding in Hupp.  In order 
to assure full compliance with VA's notice obligations, this 
should be done.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her 
attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  
The notice should include (1) a 
statement of the conditions for which 
the veteran was service connected at 
the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service- connected condition; and (3) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  This should include 
notice of the evidence and information 
required to substantiate a service 
connection claim on a direct and 
secondary basis.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  

In particular, request that the 
appellant identify or submit competent 
medical evidence that supports her 
contention that the veteran's service-
connected varicose veins and resulting 
chronic venous insufficiency in some 
way caused his cardiac hypertrophy or 
congestive heart failure.  See 
38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence 
provided by a person who is qualified 
through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions and may also 
mean statements conveying sound medical 
principles found in medical treatises 
or authoritative writings such as 
medical and scientific articles and 
research reports or analyses).  

Request that the appellant provide a 
release authorization for treatment and 
evaluation records for the veteran from 
Radha Menon, M.D., 18056 Wika Road, 
Suite A, Apple Valley, CA 92307 dated 
from January 1988 to the veteran's 
death in July 2002.  Also request that 
the appellant provide release 
authorizations, with complete address 
information, where needed, for the 
following:  emergency room records and 
hospital summary for the veteran from 
St. Mary Medical Center for treatment 
in June 2002; treatment and care 
records for the veteran from Desert 
Knolls Convalescent Center pertaining 
to his stay there in June 2002; 
consultation reports, operation 
reports, and hospital summary for 
hospitalization in June 2002, complete 
history and physical report, 
consultation reports, and final 
hospital summary for hospitalization in 
July 2002 from Victor Valley Community 
Hospital, 15248 Eleventh Street, 
Victorville, CA 92392-3787.  Action to 
obtain the requested records should be 
documented in the claims file.  

In addition, request that the appellant 
provide information as to whether and, 
if so where, the veteran received VA 
treatment at any time from 1988 to this 
death in July 2002.  Action should be 
taken to obtain any outstanding VA 
medical records and associate them with 
the claims file.  

2.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate entitlement to 
service connection for the cause of the 
veteran's death.  If the claim remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and her attorney 
an opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



